Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s amendment filed on March 29, 2022 is acknowledged. Claims 1, 3-22 and 24-32 are currently pending. Claims 1, 3-5, 22 and 25 have been amended. Claim 23 has been canceled. Claims 13-18 and 28-32 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2019. Claims 1, 3-12, 19-22 and 24-27 are currently under examination.
Allowable Subject Matter
2.	This application is in condition for allowance except for the presence of claims 13-18 and 28-32 directed to a non-elected invention without traverse.  Accordingly, claims 13-18 and 28-32 have been cancelled.  
Additionally, the closest prior art, Rylatt et al., WO 97/09620, does not teaches nor suggest the immunochemical assay device as claimed. Thus, claims 1, 3-12, 19-22 and 24-27 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        July 1, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645